Decree of the Surrogate’s Court of Bangs County adjudging that the life beneficiary of a trust created under the will of the testator is entitled to the entire income of the stock of a corporation, constituting a part of the principal of the trust estate, and that no amortization of any part of said income is required, overruling and dismissing the objections to the account, and settling the account of the trustee as amended, in so far as appealed from, unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. No opinion. Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.